                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    CAROLE A. HALLER,                                  CASE NO. C18-0199-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    CRUISEPORT CURACAO CV, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on notice that the parties have reached a settlement
18   (Dkt. No. 14). Accordingly, the Court ORDERS Plaintiff to file a stipulated dismissal or
19   voluntary dismissal within 45 days of the issuance of this order. The Clerk is DIRECTED to
20   terminate all pending case management dates and CLOSE the case for statistical purposes.
21          DATED this 14th day of February 2019.
22                                                         William M. McCool
                                                           Clerk of Court
23

24                                                         s/Tomas Hernandez
                                                           Deputy Clerk
25

26


     MINUTE ORDER
     C18-0199-JCC
     PAGE - 1
